Citation Nr: 1450453	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-03 317 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for anemia.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1985 to November 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Montgomery, Alabama RO.

[The Veteran had also initiated an appeal of a March 2012 rating decision's denials of increased ratings for major depressive disorder, right shoulder strain, and left ankle sprain, and a total disability rating based on individual unemployability (TDIU).  He did not perfect an appeal of the denials of increased ratings (by timely filing a substantive appeal after a statement of the case was issued).  An April 2014 rating decision granted TDIU.  Therefore , those issues are not before the Board.]  


FINDING OF FACT

A chronic anemia disability was not manifested in service; primary anemia was not manifested in the first postservice year; and any current chronic anemia is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for anemia/a disability manifested by anemia is not warranted.  38 U.S.C.A. §§  1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in October 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in August 2014, which will be discussed in greater detail below; the Board finds this examination to be adequate as it included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include primary anemia) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for anemia).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that he has a chronic anemia disability that was incurred in, or caused by, his active duty service.  His STRs are silent for any complaints, findings, treatment, or diagnosis of anemia.  A June 1985 service enlistment examination was silent for anemia.  December 1985 laboratory results showed low hemoglobin (13.7, 13.4) and hematocrit (39.1, 39.3).  January 1986 laboratory results showed low hemoglobin (13.9) and hematocrit (40.3); iron and TIBC were within the normal ranges, and hemoglobin electrophoresis was normal.  January 1987 laboratory studies showed hemoglobin, hematocrit, and MCV counts all within the expected normal ranges.  December 1988 laboratory studies showed hemoglobin (13.9) and MCV (89.3) within the expected normal ranges and hematocrit count slightly below the expected normal range (40.2).  At September 1990 hospital discharge (recorded in a December 1990 medical note), laboratory and CBC results were normal.

September 1997 laboratory results showed red blood cells (4.44), hemoglobin (14.0), and hematocrit (41.4) counts each below the normal expected range; MCV (93.3) was within the normal expected range.

VA treatment records beginning in June 2003 consistently show low hematocrit counts and frequently showed low hemoglobin counts.  On June 2007 VA treatment, laboratory studies showed decreased hemogram, a problem that the Veteran was noted to have on active duty.  The assessments included normochromic anemia, and a folic acid supplement was prescribed.

In his July 2007 claim, the Veteran stated that he suffered from being tired all the time due to a blood condition, and he contended that the condition had its onset while in service.

On March 2011 private treatment, the Veteran was noted to have a history of mild anemia which was responding to folic acid.  The treating physician opined that the RDWs and MCVs (red blood cell tests) were within normal limits.

Treatment records reflect that in November 2011 the Veteran was hospitalized for acute diverticulitis.  A January 2012 colonoscopy showed sigmoid diverticulosis and recent diverticulitis in the mid sigmoid.  In April 2014, he was admitted for complicated diverticulitis; he was noted to have had chronic diverticulitis for the previous several months.  In May 2014, he underwent a lap assisted sigmoidectomy for recurrent diverticulitis.

On February 2012 VA general medical examination, laboratory results showed low hemoglobin and hematocrit counts.  Regarding additional conditions (not addressed on other medical questionnaires) that impact the Veteran's ability to work, he was noted to have had mild anemia for which he was given folic acid.  The examiner noted that the Veteran had mild anemia with HCT of 38.5 that would have no effect on his employability.

CBC laboratory results from June 2011 through May 2012 consistently show hemoglobin and hematocrit counts below the normal expected ranges; the diagnosis was normocytic anemia.

On August 2014 VA examination, the examiner fully reviewed the Veteran's record, citing every relevant laboratory finding.  The diagnosis was anemia, active, with 2003 noted as the date of diagnosis.  Continuous medication was not required for control of the condition.  The Veteran had not completed any treatment for the anemia and was in watchful waiting status.  He did not currently have any findings, signs or symptoms due to anemia or treatment thereof.  He did not have polycythemia vera or sickle cell anemia.  His anemia did not impact on his ability to work.  Regarding the diagnosis of baseline chronic normocytic anemia with recent worsening secondary to recent complicated diverticulitis, the examiner opined that it is less likely as not that the disability is caused by or a result of or incurred in service, because the last CBC in service, in September 1990 was normal, per a note dated in December 1990; normocytic anemia was again noted in 1997, more than 6 years after separation from service; and again noted in 2003.
 
Additional VA treatment records include notations of anemia with no comment regarding the etiology of the diagnosed disability.  The claims file also includes a Social Security Administration (SSA) disability determination award as well as underlying records; however, these records are not pertinent to the claim on appeal.

The Board finds that the August 2014 VA examination report, concluding that the Veteran's current anemia disability is less likely as not related to service, warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, and it explains why the complaints and findings do not support a nexus between any current anemia diagnosis and the Veteran's service (i.e., there is no basis for relating a current anemia disability to service).

There is no evidence that a chronic anemia was manifested in service or in the first postservice year.  Consequently, service connection for anemia on the basis that it became manifest in service and persisted, or on a presumptive basis (for primary anemia as a chronic disease under 38 U.S.C.A. § 1112 or § 1137) is not warranted.  Postservice evaluation and treatment records provide no indication that a chronic anemia disability may somehow be directly related to the Veteran's service; they tend to show that normocytic anemia was first noted more than six years following service.  Therefore, direct service connection for a chronic anemia disability (on the basis that it was incurred or aggravated in service) is not warranted. 

Regarding the Veteran's own opinion that he has a chronic anemia disability that is due to his service, he is a layperson (with no demonstrated or alleged expertise in determining a medical nexus); does not cite to any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer rationale for his opinion other than that he had anemia-related problems in service, and has such problems now (a rationale rejected in the opinion by the VA examiner who noted there were no findings of anemia between 1990 and 1997).   Therefore, his opinion has no probative value.  As there is no probative evidence supporting that a chronic anemia disability might be related to the Veteran's service, the preponderance of the evidence is against the claim of service connection for such disability.  Hence, the appeal in the matter must be denied.


ORDER

Service connection for anemia is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


